            Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 FEDERAL TRADE COMMISSION,                                 Case No. 20-cv-6023

        Plaintiff,                                         COMPLAINT FOR PERMANENT
                                                           INJUNCTION AND OTHER
        v.                                                 EQUITABLE RELIEF

 YELLOWSTONE CAPITAL LLC, a New York
 limited liability company,

 FUNDRY LLC, a New York limited liability
 company,

 YITZHAK D. STERN, a/k/a Isaac Stern,
 individually and as an officer of Yellowstone
 Capital LLC and Fundry LLC, and

 JEFFREY REECE, individually and as an officer
 of Yellowstone Capital LLC and Fundry LLC,

        Defendants.


       Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

       1.       The FTC brings this action under Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain permanent injunctive relief, rescission or

reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten

monies, and other equitable relief for Defendants’ acts or practices in violation of Section 5(a) of

the FTC Act, 15 U.S.C. § 45(a), in connection with their business financing activities.

                                JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.




                                                 1
            Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 2 of 15




       3.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (c)(1), (c)(2), and

(d), and 15 U.S.C. § 53(b).

                                           PLAINTIFF

       4.       The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41–58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce.

       5.       The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

appropriate in each case, including rescission or reformation of contracts, restitution, the refund

of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b).

                                         DEFENDANTS

       6.       Defendant Yellowstone Capital LLC (“Yellowstone”) is a New York limited

liability company with its principal place of business at 1 Evertrust Plaza, Jersey City, New

Jersey 07302. Until at least March 2016, its principal place of business was 160 Pearl Street,

New York, New York 10005, and it continues to use business addresses located in this District in

connection with acts and practices alleged below. Yellowstone transacts or has transacted

business in this District and throughout the United States. At times material to this Complaint,

acting alone or in concert with others, Yellowstone has advertised, marketed, offered, or

distributed financing to businesses throughout the United States.

       7.       Defendant Fundry LLC (“Fundry”) is a New York limited liability company

with its principal place of business at 1 Evertrust Plaza, Jersey City, New Jersey 07302. Until at

least March 2016, its principal place of business was 160 Pearl Street, New York, New York

10005. Fundry transacts or has transacted business in this District and throughout the United



                                                  2
               Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 3 of 15




States. At times material to this Complaint, acting alone or in concert with others, Fundry has

advertised, marketed, offered, or distributed financing to businesses throughout the United

States.

          8.       Defendant Yitzhak D. Stern, also known as Isaac Stern (“Stern”), is a founder

and the Chief Executive Officer of both Yellowstone and Fundry. At all times material to this

Complaint, acting alone or in concert with others, he has formulated, directed, controlled, had the

authority to control, or participated in the acts and practices set forth in this Complaint.

Defendant Stern, in connection with the matters alleged herein, transacts or has transacted

business in this District and throughout the United States.

          9.       Defendant Jeffrey Reece (“Reece”) is the President of both Yellowstone and

Fundry. At all times material to this Complaint, acting alone or in concert with others, he has

formulated, directed, controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint. Defendant Reece, in connection with the matters alleged

herein, transacts or has transacted business in this District and throughout the United States.

                                     COMMON ENTERPRISE

          10.      Defendants Yellowstone and Fundry (collectively, “Corporate Defendants”) have

operated as a common enterprise while engaging in the deceptive and unfair acts and practices

alleged below. Corporate Defendants have conducted the business practices described below

through interrelated companies that have common officers, managers, business functions,

employees, and office locations. Because these Corporate Defendants have operated as a

common enterprise, they are partners in concerted wrongdoing and liable for the acts and

practices alleged below. Defendants Stern and Reece have formulated, directed, controlled, had

the authority to control, or participated in the acts and practices of the Corporate Defendants that



                                                   3
          Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 4 of 15




constitute the common enterprise and are partners in the concerted wrongdoing of the common

enterprise.

                                         COMMERCE

       11.     At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                          DEFENDANTS’ BUSINESS ACTIVITIES

                                           Overview

       12.     Since at least 2015, Defendants have advertised, marketed, and offered short-

term, high-cost financing products to small business consumers in immediate need of funds.

Defendants tout these products – often referred to as “merchant cash advances” (“MCAs”) – as a

quick source of funds for consumers that do not qualify for bank loans or other traditional forms

of financing. Defendants characterize their products as discounted purchases of consumers’

future receivables to be repaid in a larger amount via daily installment payments purportedly

based on a percentage of consumers’ incoming business receipts.

       13.     Defendants often advertise, market, and offer their MCAs through a vast, ever-

changing network of agents. Some of these agents include, but are not limited to, Green Capital

Funding LLC, West Coast Business Capital, LLC, World Global Capital LLC, High Speed

Capital LLC, Thryve Capital Funding LLC, and Mason Capital LLC.

       14.     Defendants engage in a pattern of deceptive and unfair conduct in connection with

the marketing, advertising, and offering of their MCAs. They have misrepresented key aspects

of their products, including their requirements that consumers provide collateral and personal

guarantees, as well as the specific financing amount they will disburse to consumers.



                                                4
         Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 5 of 15




Additionally, the Defendants have made excess, unauthorized withdrawals from consumers’

accounts after consumers already repaid the full amount that they owed.

                             Misrepresentations Regarding Collateral
                                    and Personal Guarantees


       15.        Since at least 2015, Defendants have disseminated advertisements that claim that

their MCAs do not require collateral or a personal guarantee.

       16.        For example, Defendants have disseminated numerous online advertisements, on

websites including www.yellowstonecap.com, www.m.yellowstonecap.com,

www.smallbusinessfunders.com, www.sbfcash.com, and www.3hourfunding.com, that make the

following statements:

             a.   “We say yes to more small businesses, regardless of collateral” (Exhibit A);

             b. “No collateral loans” & “We won’t ask for any kind of collateral” (Exhibit B);

             c. “No collateral, no personal guarantee” (Exhibit C);

             d. “No collateral required” (Exhibit D);

             e. “No Collateral Requirements” (Exhibit E);

             f. “No Personal Guarantee Loans” & “We Provide Capital With No Personal

                  Guarantee” (Exhibit F); and

             g. “No Collateral Loans” (Exhibit G).

       17.        Defendants’ video advertisements also represent that Defendants do not require

collateral or personal guarantees. For example, one of Defendants’ video advertisements,

attached as Exhibit H, makes the following prominent claims:




                                                  5
          Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 6 of 15




As this image is displayed, an audio voiceover makes the following representations: “No

collateral required. No collateral, no personal guarantee.”

       18.     Defendants have also disseminated direct mail pieces that represent that they do

not require personal guarantees. For example, one such direct mail piece, attached as Exhibit I,

states: “You do not need excellent credit, or give us a personal guarantee.”

       19.     In reality, in many instances, Defendants do require business owners to sign a

guarantee holding them personally responsible for the entire funded amount should the business

default. Additionally, in many instances, Defendants do require that consumers provide

collateral, by granting Defendants a purported security interest or lien in all business property

consumers own, including all financial accounts, equipment, inventory and other assets.

       20.     When consumers default on their financing agreements, Defendants frequently

file lawsuits against them, including against the individual business owners who provided the

personal guarantees, in order to collect the unpaid funded amount. Additionally, in many

instances, as part of these lawsuits, the Defendants seek court orders to seize the collateral that


                                                  6
          Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 7 of 15




consumers have pledged. Defendants Stern and Reece have closely overseen and directed

Defendants’ day-to-day advertising and marketing efforts. Among other things, they have

directly managed the work of Defendants’ marketing agents. They have also frequently

reviewed and provided feedback and approval for advertising content and claims. In fact,

Defendants Stern and Reece have specifically reviewed copies of advertisements that claim the

Defendants do not require collateral.

                      Misrepresentations Regarding Financing Amount

       21.     Defendants promote that they provide immediate financing in a specific amount

in exchange for consumers’ agreement to repay a higher amount out of consumers’ future

business revenues. Consumers remit the repayment amount over a period of months through

daily debits from their bank accounts in installment amounts purportedly corresponding to an

estimated percentage of each day’s receipts.

       22.     Since at least early 2015 until at least October 2018, the first page of Defendants’

contracts has prominently set forth the “Purchase Price” (the total dollar amount to be provided

to the consumer), the “Specified Percentage” (the percentage of daily revenues used to calculate

daily installment payments to Defendants), and the “Purchased Amount” (the total amount to be

repaid from future receivables).

       23.     For example, in an agreement to provide $10,000 in financing, the first page of

the contract provides as follows:




       24.     In this example, Defendants purportedly agree to provide $10,000 in funding, and

the consumer agrees to repay a total of $14,000 via daily withdrawals from the consumer’s bank


                                                 7
            Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 8 of 15




account. The amount of those daily withdrawals is purportedly set at 25% of the consumer’s

daily receipts. A redacted example of Defendants’ entire financing agreement is attached to this

complaint as Exhibit J.

       25.      In reality, however, Defendants routinely provide consumers with substantially

less than the total amount promised on the first page of the contract, by withholding fees that

range from hundreds to thousands of dollars prior to disbursement. These fees are mentioned

several pages into the contract without any indication that they are deducted from the “Purchase

Price” – the funds promised to consumers. As a result, consumers, in numerous instances, have

received significantly less funding than they were promised.

       26.      In numerous instances, Defendants Stern and Reece have received messages

detailing the difference between the funding amount promised to specific consumers in

Defendants’ contracts and the significantly lower amount disbursed to those same consumers

after additional fees were withheld.

       27.      To the extent Defendants reveal the actual funding amount consumers will

receive, they sometimes do so in a brief telephone call only after consumers have signed their

contracts. In some instances, consumers express confusion and surprise when they learn that

they will receive significantly less funding than they were promised in their contracts. For

example, when one consumer learned that she would receive roughly $4,000 less than her

contract stated, she responded, “I think something is wrong,” and “you guys are like highway

robbery.”

                                  Unauthorized Withdrawals

       28.      Defendants require consumers to provide authorization for Defendants to

withdraw daily payments – typically hundreds of dollars each day – from customers’ accounts



                                                 8
          Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 9 of 15




using ACH debits until customers have fully repaid the “Purchased Amount” they owe under

their agreements.

       29.     Since at least 2015, Defendants have withdrawn money from customers’ accounts

in excess of the amounts customers authorized, by continuing to withdraw daily payments from

customers after they have already fully repaid the “Purchased Amount.” These unauthorized

overpayments have been a typical occurrence for Defendants’ customers, and have impacted at

least thousands of them, in amounts ranging from hundreds to thousands of dollars.

       30.     Defendants have acknowledged that they take these overpayments from

customers knowingly. Specifically, Defendants’ payment and recordkeeping processes create a

“lag” or “debit delay” that results in them collecting an additional 4-5 or more unauthorized

payments after customers have already fully repaid the “Purchased Amount.” For example,

Defendants received one customer complaint stating: “My loan payoff was met and

exceeded . . . [by] 4 daily payments totaling in the amount of $3480.” Defendants explained to

another customer who complained about excess, unauthorized debits that “there is a 4 day lag on

ACH debits . . . it’s simply the way our processor works.”

       31.     In both internal communications and communications with customers in response

to complaints, Defendants’ employees and agents have repeatedly acknowledged that the “lag”

or “debit delay” was common practice for Defendants. For example, in response to a customer

complaint about such overpayments, Defendants’ Operations Manager wrote to one of

Defendants’ in-house servicers: “Maybe send an account summary so [the customer]

understands the 5 day debit delay?” When another customer questioned these overpayments

during a telephone call, one of Defendants’ in-house servicers responded that “there is always a

delay” (emphasis added) in the prompt cessation of daily withdrawals. In response to another



                                                9
         Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 10 of 15




customer who noticed and complained after the first day of overpayment, one of Defendants’

servicers responded that he “made an exception” for the customer by stopping ACH debits

before the full 4-5 days of overpayments elapsed.

        32.    Additionally, in numerous instances, Defendants’ unauthorized payments have

exceeded the 4-5 days associated with their typical “lag” or “debit delay.” For example, one

customer submitted a complaint stating that Defendants continued making ACH debits from his

account “for another two weeks and only stopped after numerous calls,” resulting in an

overpayment of $4,345.00. Another customer reported that “[a]ccording to our contract which

we have, we would pay back $10,213.00. . . . Yellowstone has withdrawn $5,409 over the

amount we owed them.”

        33.    Beyond the unauthorized payments themselves, in some instances, customers

incur additional monetary and other harm, including overdraft fees charged by customers’ banks

because their accounts were drained of funds by Defendants’ unauthorized withdrawals. For

example, one customer wrote to Defendants that she “ha[d] $140 in overdraft fees that would not

have happened if [Defendants] would of [sic] stopped withdrawing on Monday when I called to

confirm it was the last payment …. I’m still overdrawn and need it desperately.” When another

customer complained to Defendants about overpayments taken from her, and resulting bank

overdraft fees, one of Defendants’ in-house servicers told his employee “if she busts your balls

again and doesn’t stop – u can use ur judgment and throw her the $100 to go away,” and

Defendants’ Operations Manager stated “I think it’s money well spent if you don’t have to talk to

her.”

        34.    To the extent Defendants refund these unauthorized debits, in numerous instances,

they do so only in response to complaints from customers. In fact, even after customers



                                                10
         Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 11 of 15




complain to Defendants about these unauthorized withdrawals, Defendants sometimes take

weeks or months to refund these payments to customers.

       35.     As indicated above, customers each typically pay hundreds (and sometimes

thousands) of dollars in these excess, unauthorized payments. Defendants have charged at least

millions of dollars in unauthorized overpayments.

       36.     Defendants Stern and Reece have closely overseen and managed Defendants’

servicing and collection of payments from consumers. They have directly supervised their in-

house servicers and disseminated relevant policies and practices to them. Additionally,

Defendants Stern and Reece have known about, and communicated with their in-house servicers

about, the existence of unauthorized overpayments by consumers.

       37.     Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that Defendants are violating or are about to violate laws enforced by the

Commission.




                                                11
         Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 12 of 15




                                VIOLATIONS OF THE FTC ACT

       38.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       39.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

       40.     Acts or practices are unfair under Section 5 of the FTC Act if they cause or are

likely to cause substantial injury to consumers that consumers cannot reasonably avoid

themselves and that is not outweighed by countervailing benefits to consumers or competition.

15 U.S.C. § 45(n).

                                               Count I

                                 Misrepresentations Regarding
                               Collateral and Personal Guarantees

       41.     In numerous instances in connection with the advertising, marketing, promotion,

or offering of small business financing products, Defendants have represented, directly or

indirectly, expressly or by implication, that Defendants:

                     a. require no collateral; and

                     b. require no personal guarantee from business owners.

       42.     In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 41, such representations were false or misleading at the

time Defendants made them.

       43.     Therefore, Defendants’ representations as set forth in Paragraph 41 are false or

misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).




                                                 12
         Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 13 of 15




                                             Count II

                       Misrepresentations Regarding Financing Amount

       44.      In numerous instances in connection with the advertising, marketing, promotion,

or offering of small business financing products, Defendants have represented, directly or

indirectly, expressly or by implication, that consumers will receive a specific amount of

financing.

       45.      In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 44, such representations were false or misleading at the

time Defendants made them.

       46.      Therefore, Defendants’ representations as set forth in Paragraph 44 are false or

misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).

                                             Count III

                               Unfair Unauthorized Withdrawals

       47.      In numerous instances, Defendants have withdrawn money from consumers’ bank

accounts in amounts in excess of consumers’ authorization without the express informed consent

of consumers.

       48.      Defendants’ actions cause or are likely to cause substantial injury to consumers

that consumers cannot reasonably avoid themselves and that is not outweighed by countervailing

benefits to consumers or competition.

       49.      Therefore, Defendants’ practices as described in Paragraph 47 above constitute

unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. §§ 45(a) and 45(n).




                                                13
         Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 14 of 15




                                      CONSUMER INJURY

        50.     Consumers are suffering, have suffered, and will continue to suffer substantial

injury as a result of Defendants’ violations of the FTC Act. In addition, Defendants have been

unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this

Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm

the public interest.

                        THIS COURT’S POWER TO GRANT RELIEF

        51.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b)

and the Court’s own equitable powers, requests that the Court:

        A.      Enter a permanent injunction to prevent future violations of the FTC Act by

Defendants;

        B.      Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act, including rescission or reformation of

contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten monies; and

        C.      Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.



                                                 14
        Case 1:20-cv-06023-LAK Document 1 Filed 08/03/20 Page 15 of 15




Dated: August 3, 2020               Respectfully submitted,

                                    ALDEN F. ABBOTT
                                    General Counsel

                                      /s/ Christopher B. Leach
                                    EVAN R. ZULLOW
                                    (ezullow@ftc.gov)
                                    THOMAS C. KOST
                                    (tkost@ftc.gov)
                                    CHRISTOPHER B. LEACH
                                    (cleach@ftc.gov)
                                    IOANA R. GORECKI
                                    (igorecki@ftc.gov)
                                    Federal Trade Commission
                                    600 Pennsylvania Ave. NW
                                    Mail Stop CC-10232
                                    Washington, DC 20580
                                    Tel: 202-326-2914 (Zullow);
                                    202-326-2286 (Kost);
                                    202-326-2394 (Leach);
                                    202-326-2077 (Gorecki)
                                    Fax: 202-326-2752

                                    Attorneys for Plaintiff
                                    FEDERAL TRADE COMMISSION




                                      15
